Citation Nr: 1206882	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Subsequently, the Board remanded this issue for further development in decisions dated in September 2008, June 2009, and September 2010.  


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Republic of Vietnam.  

2.  Herbicides, to include Agent Orange, were not stored, sprayed, tested or used in Panama during the Veteran's period of active duty.  

3.  The evidence of record does not show that the Veteran's diabetes mellitus, type II, is etiologically related to his period of active service or any incidents therein (to include presumptively).  


CONCLUSION OF LAW

Diabetes mellitus, type II, to include as due to exposure to herbicides, was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in February 2005, March 2006, and September 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in March 2006 and September 2010.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

In regard to the Veteran's claim for service connection, a VA examination was not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination is not needed because the Veteran's service treatment records are entirely negative for any diagnosis of, or indicia of, diabetes mellitus.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms).  Moreover, there is no question that diabetes is currently diagnosed, but for reasons that will be more fully discussed on the merits of the claim, there is no indication in the record of a causal connection between this diagnosis and the Veteran's period of service or any incident therein.  See Wells v.  Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.  

The duty to assist then has been fulfilled as private and VA medical records relevant to this matter have been requested or obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  




Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes mellitus become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for diabetes mellitus, including as due to exposure to herbicides.  He essentially contends that he was exposed to herbicides during infantry service at Fort Clayton, Panama, from June 1972 until January 1974.  The Veteran has alleged that herbicides were used at Fort Clayton for routine base maintenance.  In an April 2005 signed statement, the Veteran asserted that he was exposed to Agent Orange in Panama through environmental, particulate, and other indirect exposure.  In his July 2005 Notice of Disagreement, the Veteran alleged that the rifle range he used in 1973 at the fort was defoliated jungle and that many places on the base were defoliated by Agent Orange.  In support of his claim, the Veteran has submitted several articles suggesting the use of herbicides in Panama and noted that more than one veteran has been awarded benefits because of exposure to Agent Orange in Panama.  

Service personnel records indicate that the Veteran served in Panama from June 1972 to January 1974 and was assigned to Company A, 4th Battalion, 20th Infantry while in service in Panama.  

Service treatment records are negative for any complaints of, or treatment for, low blood sugars and diabetes mellitus.

Post-service, private medical records dated from December 2004 to January 2005 show that the Veteran was diagnosed with diabetes mellitus, type II, in December 2004.  

VA treatment records dated in March 2005 reflect that the Veteran was recently diagnosed with diabetes.  

According to the report of a June 2005 VA examination for other disorders, the Veteran was recently discovered to have diabetes and hypertension, but was not taking medication for these illnesses, but simply controlling the symptoms with exercise and diet.  The examiner also noted that the Veteran had actually recently discontinued all medications he had been given for these conditions.  The examiner also noted that one of the Veteran's four brothers was diabetic.  

C&P Services stated in December 2008 and March 2011 e-mails that the Department of Defense (DoD) provided a list of test sites in the U.S. and foreign countries where use or testing of herbicides, such as Agent Orange, was acknowledged outside Vietnam.  This list, however, did not include routine base maintenance activities, such as brush clearing and weed killing.  The DoD list did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location in Panama.  

In a March 2009 letter, the Veteran submitted additional evidence, including that he may have been exposed to herbicides during an off duty trip to Fort Sherman, Panama, in October 1972, when he reported to sick call with external lesions on his upper arms and genitalia.  The Veteran's letter also noted that a Major Bartlett had testified that he had received more than 100 drums of Agent Orange in Panama.  (According to the July 2006 filing of his service representative, Major Bartlett was the former operations officer for herbicides research at the Army Biological Research and Development Laboratories at Fort Dietrich, Maryland, and had testified in another veteran's case in November 1997.)  

In signed statements dated in May 2010 and October 2010, the Veteran contended that Agent Orange was used for routine base maintenance throughout Panama during the early 1970s.  He asked VA to expand the scope of presumptive service connection for exposure to herbicides to encompass those who served in Panama during the time of the Vietnam war.  

In December 2010 a request was submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's claimed herbicide exposure to Agent Orange or tactical herbicides while stationed in Panama from June 1972 to January 1974.  

In February 2011, a response from JSRRC indicated that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides during the period June 1972 to January 1974 while he was stationed at Fort Clayton or Forth Sherman in Panama.  It was stated that U.S. Army historical records did not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Clayton or Fort Sherman in Panama during the period from June 1972 to January 1974.  In addition, JSRRC also reviewed the DoD listing of herbicide spray areas and test sites outside Vietnam and both Fort Slayton and Fort Sherman were not listed.  

In April 2011 the RO made a formal finding that there was a lack of information with which to corroborate the Veteran's allegation of exposure to herbicides while in service in Panama after it had submitted the Veteran's information to the JSRRC and had consulted the DoD list noted above.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for his claim of diabetes mellitus, type II.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of diabetes mellitus during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to blood sugar or symptoms of diabetes.  Without an in-service incurrence or aggravation of disease, service connection of diabetes mellitus is not warranted on a direct basis.  38 C.F.R. § 3.303.  

Furthermore, the clinical evidence of record reflects a diagnosis of diabetes in December 2004.  There is no evidence that the Veteran was diagnosed with diabetes before that date, or nearly three decades after his separation from military service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, there was no medical evidence of record that offered an etiology for diabetes mellitus or provided a nexus to active service.  

Therefore, direct service connection fails in this case because there is no competent medical evidence of record that links a current diagnosis of diabetes mellitus to active military service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection for diabetes as a chronic disease fails because there is no medical evidence of record to show a diagnosis of diabetes mellitus within one year of the Veteran's separation from active service in February 1975.  38 C.F.R. §§ 3.307, 3.309.  

However, the Veteran contends that presumptive service connection for his diabetes mellitus is warranted due to exposure to herbicides during his service in Panama.  In that regard, the Board on three different occasions has remanded this matter in an attempt to corroborate the Veteran's contentions of herbicide exposure in the jungles of Panama.  In September 2008, June 2009, and September 2010 the Board requested development in line with VA's specific procedures to determine whether a veteran was exposed to herbicides in an area other than Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-IMR, Part IV, Subpart ii, 2.C.  Most importantly, the Board requested that the JSRRC be contacted about the Veteran's claimed herbicide exposure in Panama.  

In this case, the Board notes that the Veteran's service personnel records fail to show that he ever served in the Republic of Vietnam and the Veteran does not so contend.  Therefore, the Veteran did not serve within the Republic of Vietnam, and the presumption of herbicide exposure does not apply here.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran may still demonstrate actual exposure to herbicides, such as Agent Orange.  As noted above, he claimed that he was exposed to Agent Orange while stationed in Panama in the early 1970s.  

Also as noted above, the JSRRC was finally requested in December 2010 to corroborate the Veteran's alleged exposure to herbicides in Panama.  However, the February 2011 JSRRC memorandum explicitly found, based on service historical records and a Department of Defense listing of herbicide spray areas and test sites outside Vietnam, that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides during the period June 1972 to January 1974 while he was stationed at Fort Clayton or Forth Sherman in Panama.  

The Veteran has asserted that other veterans with other claims have been compensated for diseases based on exposure to herbicides in Panama and that he believes the scope of the presumptive service connection regulation for exposure to herbicides should be broadened to include those who served in Panama at the time of the Vietnam war.  The short answer to the Veteran's contentions is that the U.S. Congress has not seen fit to broaden the scope of 38 U.S.C.A. § 1116 to include a presumption of service connection for diseases associated with exposure to certain herbicide agents to include service in Panama at any period of time.  See 38 U.S.C.A. § 1116 (2011).  Moreover, the JSRRC has failed to corroborate, in this particular appeal, that the Veteran himself was ever exposed to herbicide agents during his tour of duty in Panama.  

The Board is unable to find that the Veteran's assertions, in and of themselves, support a factual finding that the Veteran was exposed to herbicide agents while stationed in Panama in the 1970s.  Therefore, he is not entitled to service connection based upon herbicide exposure.  

The Board acknowledges the Veteran's contentions that he was exposed to Agent Orange while stationed in Panama.  However, the February 2011 JSRRC memorandum has explicitly found, based on service historical records and a DoD listing of herbicide spray areas and test sites outside Vietnam, that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while he was stationed at Fort Clayton or Forth Sherman in Panama.  

In reviewing the Veteran's claim the Board has reviewed his written statements.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  His evidence about service in Panama was candid and credible, but the assumptions or beliefs he discussed in which he attributed his subsequent diagnosis of diabetes to possible exposure to Agent Orange sprayed in jungles near or on two U.S. military installations in Panama is not competent or credible, as the JSRRC memorandum shows that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed at Fort Clayton or Forth Sherman in Panama.  Also, the medical evidence does not show a diagnosis of diabetes until December 2004.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his diabetic condition can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, after considering all of the evidence of record, the Board finds that there is no evidence that the Veteran was directly or presumptively exposed to herbicides during his service in Panama.  As such, service connection for diabetes mellitus based on exposure to herbicides is not warranted.  Also, as previously discussed, the evidence does not show that service connection for diabetes mellitus is warranted under any other theory of entitlement.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for diabetes mellitus, type II.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


